Citation Nr: 1434188	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  12-29 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a traumatic brain injury (TBI).

3.  Entitlement to service connection for a cervical spine disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty from July 1956 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issues of entitlement to service connection or bilateral hearing loss and cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran sustained a head injury in service, but there is no competent evidence indicating the presence of a current TBI or any residuals thereof.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a TBI are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).








REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This matter was filed as a fully developed claim (FDC) pursuant to VA's program to expedite claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. When filing a FDC, a Veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA. Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the Veteran.  See VA Form 21-526EZ. 

The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the VCAA duty to notify.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1). 

To participate in the fully developed claims process, the Veteran agreed to submit all private treatment records relevant to the claim.  The RO has obtained the Veteran's service treatment records (STRs) and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, the Board finds that all necessary development has been accomplished. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, to include organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, organic diseases of the nervous system is among the chronic disabilities listed in 38 C.F.R. § 3.309(a), and may be established as a chronic disease diagnosed in service or on the basis of continuity of symptomatology.  Id.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.   Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

According to a February 1969 STR, the Veteran sustained a head injury while serving onboard a ship.  He reported a headache, stiff neck, as well as left shoulder pain.  It was noted that he was unconscious for five minutes at most.  On evaluation, a neurologic deficit was not shown.  He was sent for x-rays of the skull and cervical spine, and referred to orthopedic department.   

The initial question in any service connection claim is the presence of a current disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131. 

In March 2011, the Veteran underwent a TBI examination.  The VA examiner noted the Veteran's in-service head injury, but after extensive evaluation and objective testing, determined that the Veteran has no residual disability related to a TBI.  His reflex, sensory, motor evaluations were normal.  There was no evidence of any autonomic nervous system impairment, gait abnormality, imbalance, tremors, muscle atrophy, muscle loss tone, spasticity, rigidity, fasciculations, cranial nerve dysfunction, cognitive impairment or related complaints, or communication impairment.  The examiner stated that the Veteran currently has no residuals of a TBI.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent the Veteran currently diagnoses himself with a TBI, as a lay person, he has not shown that he has specialized training sufficient to render a medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, whether certain complaints are a residual of a TBI is a complex medical question requiring medical expertise.  Accordingly, the Veteran's statement that he currently has a TBI is not competent medical evidence.  The Board finds the opinion of the March 2011 VA examiner to be of significantly greater probative value than the Veteran's lay assertions. 
For the reasons set forth above, the Board finds the preponderance of the competent and probative evidence indicates the Veteran does not currently have a TBI or any residuals thereof.  The service connection claim will therefore be denied.

ORDER

Service connection for a TBI is denied.


REMAND

Remand is necessary to obtain addendum opinions with regard to the etiology of the Veteran's bilateral sensorineural hearing loss and cervical spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (requiring that VA ensure the adequacy of a VA examination that has been provided).

In February 2011, VA afforded the Veteran a VA audiology opinion.  After examining and interviewing the Veteran and conducting necessary tests, the audiologist was unable to relate the Veteran's hearing loss to his military service without resorting to speculation.  The audiologist reasoned that there is no audiologic information in the Veteran's STRs other than an undated whispered voice test, which she explained is not reliable.  Although the examiner provided rationale for her opinion, the rationale is not accurate because the Board observes that the record does contain additional audiologic information other than the undated whispered voice test.  Specifically, a May 1974 STR shows the Veteran's report of gradual hearing loss in the past year, as well as a May 1974 audiogram report.  Given that the VA examiner did not mention and/or reconcile this relevant May 1974 evidence, the February 2011 VA opinion is inadequate to decide the hearing loss claim.

As to the cervical spine claim, the Veteran underwent a VA spine examination in February 2011 and that examiner was also unable to relate the Veteran's current degenerative joint and disc disease of the cervical spine to service, specifically to the February 1969 head injury.  However, the Board observes that the examiner did not address and/or reconcile the opinion with the Veteran's cervical spine complaints made after the February 1969 injury or his April 1969 complaints of numbness of the left.  For these reasons, the February 2011 VA cervical spine opinion is also inadequate to decide the spine claim.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the Veteran's entire claims file to the audiologist who conducted the February 2011 VA audiology examination (or a suitable substitute if that VA medical provider is unavailable) for an addendum to clarify whether the Veteran's bilateral hearing loss is related to acoustic trauma in service. 
 
The VA audiologist must review all pertinent evidence of record, specifically the May 1974 STR complaints of gradual hearing loss and May 1974 audiogram report.   If, after review of the identified STRs, the previous opinion is determined to be incorrect, then the audiologist must provide a new opinion as to whether the current bilateral hearing loss had its onset in service or is otherwise related to service.  

If the identified STRs do not change the previously provided opinion, the audiologist should acknowledge that the additional records were reviewed and confirm the previous opinion.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.
 If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

2.  Return the Veteran's entire claims file to the examiner who conducted the February 2011 VA spine examination (or a suitable substitute if that VA physician is unavailable) for an addendum to clarify whether the Veteran's current cervical spine disability is related to service.    

The VA examiner must review all pertinent evidence of record, specifically the February 1969 STR showing cervical spine complaints after the head injury, as well as an April 1969 STR showing complaints of left arm numbness.  If, after review of the identified STRs, the previous opinion is determined to be incorrect, then the examiner must provide a new opinion as to whether the Veteran's cervical spine disability had its onset in service or is otherwise related to service.  

If the identified evidence does not change the previously provided opinion, the examiner should acknowledge that the additional records were reviewed and confirm the previous opinion.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.
 If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  Thereafter, readjudicate the issues of entitlement to service connection for bilateral hearing loss and cervical spine disability.  If any benefit sought remains denied, provide the Veteran and his representative a SSOC and an appropriate period of time for response. 

The Board intimates no opinion as to the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


